Citation Nr: 1234565	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran was afforded a video conference hearing in May 2012; and a transcript of this hearing has been associated with the claims file.  The record was held open to allow the Veteran to submit additional evidence; however, no further evidence was received.

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated depression, generalized anxiety disorder, and paranoia, which are reportedly connected to his military service.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred . . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.

In cases involving entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence may be used to establish a particular in-service stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).  Evidence other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (effective from July 13, 2010). 

As is noted above, the Veteran's claim has been recharacterized to include any acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran has described multiple experiences in service that he believes caused his current psychiatric symptoms.  Such events include witnessing a suicide by hanging in approximately March 1981 while at the processing station in Fort Dix, and attempting to help the individual involved; being involved in a virus scare and confused as to what medications he should take and who he should trust regarding his health; having his laundry stolen; learning outgoing mail was stolen; having a conflict with two others that occasionally involved physical altercations in the "ranger pit"; awaking to being smashed in the face with a boot the night before graduation from boot camp and fearing to return to sleep such that he stayed awake and waited outside till dawn.  Once he was stationed in Germany, he experienced an altercation with German police during which he was chased by three officers.  In Washington state, during the summer of 1983 he was involved in a car accident in which the car flipped onto the roof.  The Veteran indicated that he experienced feelings of paranoia, stress, and confusion as to who he could trust during service.  He indicated that he coped by using drugs, drinking, and partying, and that he received several Article 15s as a result.  

Service treatment records show that the Veteran was psychiatrically normal at entrance in February 1981, and that he reported no history of depression, excessive worry, nervous trouble of any sort or difficulty sleeping.  In June 1982, he was sent to the Alcohol and Drug Abuse Prevention and Control Program for alcohol and cannabis use in relation to an Article 15.  Treatment notes referred to chronic alcoholism, and he later started Antabuse.  July 1983 treatment notes indicated that the Veteran was in a car accident where the car tumbled several times, and he was highly intoxicated, and in January 1984 he self-referred to mental health due to a pending Article 15.  

VA treatment records since service show that November 2008 diagnoses included generalized anxiety disorder, with a history of multiple suicide attempts and violent behavior when intoxicated.  Symptoms in March 2009 included depression, anxiety, irritability/agitation, suicidal thoughts or attempts, sleep disturbance, and memory loss.  Treatment at that time included prescribed medications such as Citalopram for depression and anxiety, and Quetiapine Fumarate for anxiety.   

At his hearing before the Board, the Veteran testified that following service, he was suicidal and mixed alcohol (several bottles of wine) with Antabuse knowing the potential for adverse effects, only to awake in the psychiatric unit of America Hospital in Washington state.  He indicated that since then he has been in and out of jail, and homeless for periods of time.  He reported that he had attempted suicide numerous times to include via strangulation, shooting, and walking onto an interstate.  The Veteran reported that he had been in and out of treatment ever since, to include more recent weekly mental health treatment.  

The Veteran reported that he received VA treatment from facilities to include those in Jamaica Plains, Broughton, Bedford, Boston, Northampton, Markingham, Roxbury, Knox, Providence, and Washington State.  In addition, he reported that there were medical records from his hospitalization at America Hospital in Washington State from approximately 1984 to 1986.  Recently there is a letter from Fair Lawn Rehabilitation Hospital advising that the Veteran was treated there, and an indication that he was treated at the University of Massachusetts Memorial Hospital.  These records are not associated with the claims folder.  As such, remand is required to obtain these outstanding treatment records, both VA and private.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.  The Veteran should be requested to complete authorization forms to obtain his private medical records, and informed that he may authorize the release of such records or obtain them and submit them to VA himself.  Finally, the record has indicated receipt of SSDI benefits for the previous year, and on remand the related records should be obtained and associated with the claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

A VA medical examination for the purposes of determining the nature and etiology of the Veterans current psychiatric disability was not afforded the Veteran.  VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Lay evidence of continuity of symptoms may meet the low threshold of indicating that a current disability may be associated with military service.  McLendon, 20 Vet. App. at 82-83.

Following a review of the evidence of record, the Board finds that the medical evidence is insufficient to render a decision in this case, and the claim must be remanded for a VA examination to determine whether any current psychiatric disability, to include PTSD, is related to service, to include the Veteran's reported personal assault.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, especially those pertaining to the Veteran's mental health, to include from facilities in Jamaica Plains, Broughton, Bedford, Boston, Northampton, Markingham, Roxbury, Knox, Providence, and Washington State.  

2.  The Veteran should be provided records release and authorization forms to obtain his private medical records, to include from America Hospital, Fair Lawn Rehabilitation Hospital, and University of Massachusetts Memorial Hospital.  In addition, the Veteran should be notified that he may authorize VA to obtain the records, or in the alternative, he may obtain the records himself and submit them to VA.  With any necessary assistance from the Veteran, the RO should obtain these records from the aforementioned facility.  

3.  Obtain and associate with the claims folder any outstanding Social Security disability benefits records.  

4.  For any unavailable records, a formal finding to that effect should be associated with the claims folder.  The Veteran and his representative must be provided 38 C.F.R. § 3.159(e)-compliant notice regarding VA's unsuccessful attempts to obtain potentially relevant evidence requested above, as applicable.  Additionally, he must be afforded the opportunity to obtain and submit such evidence on his own behalf.  

5.  Following receipt of available outstanding records, schedule the Veteran for a comprehensive psychiatric examination.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran.  

After examining the Veteran and reviewing all evidence of record, the examiner should state whether a current diagnosis of PTSD or any other psychiatric disability is warranted and, if so, the examiner should describe the evidence within the record upon which the diagnosis is based.  For any psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current psychiatric disability had its onset in service, or, in the case of PTSD, as a result of a stressor experienced therein.  To this end, the examiner should state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, or to the described personal assault.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale.  

If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

